

CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (“Agreement”), dated October 22, 2010 is made
by and between James Casperson (“Consultant”), whose address is 6483 South Vance
Street, Littleton, Colorado 80123, and Glen Rose Petroleum Corporation, a
Delaware corporation (“Company”), having its principal place of business at
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450.


WHEREAS, Consultant has extensive background and knowledge in the area of
financial record keeping, accounting and financial reporting in the oil and
natural gas industry;


WHEREAS, Consultant desires to be engaged by Company, and Company desires to
engage Consultant, to provide information, evaluation and consulting services to
the Company in his area of financial knowledge and expertise, on the terms and
subject to the conditions set forth herein;


NOW, THEREFORE, in consideration for those services Consultant provides to
Company, the parties agree as follows:
 
 
1.
Agreement.  The completed and signed Schedules attached to this Agreement shall
form part of this Agreement and shall be governed by this Agreement, unless
otherwise specified on the Schedule.

 
2.
Services. Company is retaining the services of the Consultant, to provide
consulting services outlined in Schedule A (the “Services”), in accordance with
the terms and conditions contained in this Agreement. During the term of this
Agreement, Consultant shall provide the Services to Company exclusively, and
shall do so in a professional, business-like manner in accordance with
applicable law and, if applicable, company workplace policies.

 
3.
Term. The term of this Agreement will be for 90 days, commencing on October 25,
2010, and ending on January 22, 2011, unless this Agreement is terminated
earlier in accordance with the termination provisions below in this Agreement or
is terminated or extended by written agreement of the parties.

 
4.
Consultant status.  Consultant’s relationship with the company, as created by
this Agreement, is that of an independent contractor and Consultant is not an
officer or employee for any purpose.

 
5.
Fees. The fees shall be as outlined in Schedule B. For greater certainty,
Company shall not be liable to provide or pay for any benefits, such as, health,
dental or worker’s compensation insurance coverage, pension contributions,
vacation time or vacation pay, overtime pay, sick leave or emergency leave on
account of Consultant or termination or severance pay, and Consultant
acknowledges that it is not entitled to any of the foregoing benefits.

 
6.
Business Expenses. Company shall reimburse Consultant for reasonable and
necessary expenses incurred by Consultant that have been pre-authorized by
Company. Company will not reimburse Consultant for expenses related to a home
office, tools and equipment, or travel to and from Consultant’s residence and
the Company’s place of business.

 
7.
Invoices. Consultant shall invoice Company monthly for the cash fees, as
outlined in Schedule B. The invoice will set out the dates that consulting
services were provided, the hours worked and the total fees payable.Company
shall pay the invoices within 15 days after receipt.

 
8.
Indemnification

 
(a) Company.  Company agrees to indemnify, defend, and shall hold harmless
Consultant and /or his agents, and to defend any action brought against said
parties with respect to any claim, demand, cause of action, debt or liability,
including reasonable legal fees to the extent that such action is based upon a
claim that: (i) is true, (ii) would constitute a breach of any of Company’s
representations, warranties, or agreements hereunder, or (iii) arises out of the
negligence or wilful misconduct of Company, or any Company content to be
provided by Company and does not violate any rights of third parties, including,
without limitation, rights of publicity, privacy, patents, copyrights,
trademarks, trade secrets, and/or licenses.


 
1

--------------------------------------------------------------------------------

 
 
(b) Consultant.  Consultant agrees to indemnify, defend, and shall hold harmless
Company, its directors, employees and agents, and defend any action brought
against same with respect to any claim, demand, cause of action, debt or
liability, including reasonable legal’ fees, to the extent that such an action
arises out of the gross negligence or wilful misconduct of Consultant.
(c) Notice. In claiming any indemnification hereunder, the indemnified party
shall promptly provide the indemnifying party with written notice of any claim,
which the indemnified party believes falls within the scope of the foregoing
paragraphs. The indemnified party may, at its expense, assist in the defense if
it so chooses, provided that the indemnifying party shall control such defense,
and all negotiations relative to the settlement of any such claim. Any
settlement intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.
 
9.
Limitation of Liability. Consultant shall have no liability for consequential,
exemplary, special, incidental, or punitive damages even if Consultant has been
advised of the possibility of such damages. In any event, the liability of
Consultant to Company for any reason and upon any cause of action, regardless of
the form in which the legal or equitable action may be brought, including,
without limitation, any action in tort or contract, shall not exceed the
aggregate of the compensation paid by Company to Consultant for the specific
service provided that is in question.

10.
Information provided. Company shall provide all relevant, accurate and timely
information relating to financial and accounting purposes including, but not
limited to, full disclosure of all contracts, obligations, Board resolutions and
issuance of equity and debt instruments.

11.
Termination of Agreement. This Agreement may be terminated before the end of the
original term by either party by any of the following events:

 
i)
Two weeks written or verbal notice by either Party to the other, which may be
effective immediately or termination effective a mutually agreeable date or

 
ii)
Upon the bankruptcy or insolvency of either Party; or

 
iii)
Upon the death or incapacity of the Consultant.

12.
Intellectual and Proprietary Rights. The Consultant recognizes that all rights,
including, without limitation, all intellectual and other proprietary rights,
and documentation related thereto, which have been provided by Company to
Consultant in connection with the performance of any of the services, are owned
and shall continue to be owned by Company. Consultant also recognizes and agrees
further that all intellectual and other proprietary rights, in and to any
methods, systems, inventions, concepts, ideas, know-how, data and databases,
technology, and any enhancements, modifications, or additions to the foregoing
or to any products owned, marketed or used by as well as any and all material,
documentation, information and goods of Company, which have been created or
developed by Consultant in connection with the performance of the Services shall
inure to the benefit of and belong to Company.

13.
Confidentiality. The Consultant further acknowledges that in the course of
providing the Services he may acquire nonpublic information that is confidential
to Company which information is the property of Company. As such, Consultant
agrees to treat all such information as confidential and not to use or disclose
any such information, except as necessary in the performance of Services or as
may be required by applicable law.

14.
Arbitration.  (a) Upon the request of any party, any dispute, controversy or
claim arising out of or in connection with, or relating to this Agreement or any
breach or alleged breach hereof, shall be submitted to, and settled by, binding
arbitration in Harris County, Texas administered by the American Arbitration
Association (“AAA”) in accordance with the Commercial Arbitration Rules and the
Optional Rules for Emergency Measures of Protection of AAA. The disputing
parties may also agree to arbitration at any time or at any other place or under
any other form of arbitration mutually acceptable to the parties so involved.


 
2

--------------------------------------------------------------------------------

 
 
(b)
The AAA arbitration award shall be final and binding, and a court having
jurisdiction may enter judgment upon the award rendered by the arbitrator(s).
The parties hereby irrevocably consent and submit to the jurisdiction of any
federal or state court in the Harris County, Texas, for this purpose and waive
any objections to such judgment based on venue and/or forum non conveniens. Any
provisional remedy which would be available from a court of law shall be
available from the arbitrator(s) to the parties to this Agreement pending
arbitration. Three neutral arbitrators chosen by AAA shall conduct
the arbitration. The parties shall equally bear the arbitration expenses,
provided that each party shall pay for and bear the cost of its own experts,
evidence, and counsel’s fees.

15.
Notices. Any and all notices required under this Agreement shall be in writing
and shall be either hand-delivered or mailed, certified mail, return receipt
requested, or delivered by courier delivery service, addressed to:



To Company: Attn.: Andrew Taylor-Kimmins
Glen Rose Petroleum Corporation
22762 Westheimer Parkway, Suite 515
Katy, TX 77450


To Consultant:  
James Casperson
 
6483 South Vance Street
 
Littleton, Colorado 80123.



All notices shall be deemed delivered as of the date actually delivered or a
proper delivery is refused. Any changes in any of the addresses listed herein
shall be made by notice as provided in this Section.
16.
Assignment. This Agreement is not assignable by the company without Company’s
prior written consent.

17.
Counterparts.  This Agreement shall be executed in any number of counterparts
which may be original or photostatic copies, which may be confirmed by facsimile
signature transmitted by telephone, and each copy bearing original or facsimile
signatures shall be deemed a duplicate original.

18.
Governing Law. The Parties agree that this Agreement shall be governed by the
laws of the State of New York.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Glen Rose Petroleum Corporation
 
By:
/s/ Andrew Taylor-Kimmins
 
/s/ James Casperson
 
Name:  Andrew Taylor-Kimmins
 
James Casperson
 
Title:    CEO
     


 
3

--------------------------------------------------------------------------------

 
 
Schedule A
 
Compensation
 
Consultant will be available to Company on an as needed basis, with the
understanding that this will be approximately 10 hours per week and without the
prior approval of the Company, shall not exceed 40 hours per month.
 
In consideration for the Services, Consultant will be entitled to be paid at the
hourly rate of $125 per hour, which amount is being settled, by agreement of the
parties, as follows:
 
 
1.
Services Pre-payment:  On or before November 1, 2010, Company shall direct its
transfer agent to issue to Consultant 37,500 shares of restricted common stock
of the Company, which shall have a standard restrictive legend.

 
 
2.
Monthly Services Billing:  At the end of each 30 day period during the term of
this Agreement, Consultant shall submit a written invoice to Company that shall
include the dates that the Services were provided, the hours worked and the
total fees payable calculated at the rate of $62.50 per hour (which is the
agreed rate reflecting adjustment by reason of the Services Pre-payment).

 
 
3.
Services Completion Bonus - On or before January 14, 2011, Company shall deliver
to Consultant a warrant for the purchase of 10,000 shares of Company’s common
stock at a per share exercise price of $0.60 per share.

 
Consultant has incurred costs to interview and meet in Rocksprings and New York
of $1,512.  Reimbursement for these costs will be made by October 31, 2010.

 
4

--------------------------------------------------------------------------------

 
 
Schedule B
 
The Services
 
The Services are accounting and financial consulting services to include, but
not be limited to:


 
·
Assistance with establishing accounting, financial and operational reporting
systems

 
·
Creating and accounting infrastructure to assist management in the operations of
the company

 
·
Provide financial and accounting consulting services related to Securities and
Exchange Commission quarterly and annual reports and other reporting to
government agencies

 
·
Assistance with investor relations

 
·
Assistance with infrastructure for communications

 
·
Assistance with planning

 
·
Assistance with administrative and financial operations of the company

 
·
Hiring and training personnel



Consultant shall report to the CEO and otherwise as reasonably directed by the
SEO.

 
5

--------------------------------------------------------------------------------

 